Order entered October 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01394-CV

                    ENRIQUE N. PONTE, JR. M.D., ET AL., Appellants

                                                V.

                       MARCELA BUSTAMANTE, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-08056

                                            ORDER
        We GRANT the October 4, 2013 unopposed motion of appellants, Jorge Fabio Llamas-

Soforo, M.D., and Jorge Fabio Llamas-Sofora, M.D., P.A. d/b/a El Paso Eye Center, for an

extension of time to file a reply brief. They shall file their reply brief on or before October 31,

2013.


                                                      /s/   ADA BROWN
                                                            JUSTICE